PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tiilikka et al.
Application No. 13/331,402
Filed: 20 Dec 2011
For: Methods For Foil Stamping Parts Having Asymmetrical Edges
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 7, 2014, a non-final Office action was mailed, setting a three (3) month shortened statutory period for reply. On Monday, February 9, 2015, an amendment was filed, accompanied by a three (3) month extension of time. On February 13, 2015, a Notice of Abandonment was mailed.
 
The application file

The date six (6) months after the date the non-final Office action was mailed, February 7, 2015, fell on a Saturday. Therefore, the reply could be timely filed the next succeeding business day. (37 CFR 1.7(a)) Therefore, the reply filed Monday, February 9, 2015, was a timely reply with a six (6) month extension of time. The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter. The Notice further stated that the examiner had contacted applicant’s representative and indicated that no response had been filed. It is also noted that a letter was mailed March 10, 2015 stating that the Office Action (Abandonment) of February 13, 2015 was rescinded.

Analysis and conclusion

As the reply filed February 9, 2015, was timely filed in response to the Office action mailed August 7, 2014, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1746 for further processing in due course.


/DOUGLAS I WOOD/Attorney Advisor, OPET